UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7886


ROBERT JAMES PETRICK,

                Petitioner - Appellant,

          v.

CYNTHIA O. THORNTON,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:09-cv-00551-LPA)


Submitted:   May 29, 2015                 Decided:   June 10, 2015


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert James Petrick, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Mary Carla Babb,
Assistant  Attorney  General,   Raleigh, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert James Petrick seeks to appeal the magistrate judge’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the     denial   of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Petrick has not made the requisite showing.                            Accordingly, we

deny leave to proceed in forma pauperis, deny Petrick’s motions

       *
        The parties consented to proceeding to final judgment
before a magistrate judge, in accordance with 28 U.S.C. § 636(c)
(2012).



                                             2
for   appointment   of   counsel       and   for   a   certificate   of

appealability, and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                   3